DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 21 August 2019 and 12 November 2020 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS are being considered by this Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7-13 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because:
Per claims 7-12 and 18-20, on page 12, lines 18-25 of the specification, the disclosure has provided evidence that the Applicant intended each of the modules taught in the instant claims to be software programs.  Computer programs not claimed as embodied in tangible media such as non-transitory recordable media or non-transitory computer storage media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized.  Although the specification teaches the modules “may be implemented by using hardware correlated to program instructions”, the claim language may be construed to mean the claimed modules are the said program instructions.
Appropriate correction is required.
Per claim 13, the applicant has provided evidence that the applicant intends the term "computer readable medium” to include non-statutory matter.  The applicant describes a computer storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see specification, page 12, lines 18-25).  As such, the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4, 8-10 and 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Per claim 2, line 2, “the number of accesses” lacks sufficient antecedent basis and should instead of replace “the” before “number” with “a”.
Per claim 3, line 2, “the number of accesses” lacks sufficient antecedent basis and should instead of replace “the” before “number” with “a”.
Per claim 4, line 5, “the data” and “the number of accesses” both lack sufficient antecedent basis and should instead of replace “the” before “data” and “number” with “a”.
Per claim 8, line 2, “the number of accesses” lacks sufficient antecedent basis and should instead of replace “the” before “number” with “a”.
Per claim 9, line 2, “the number of accesses” lacks sufficient antecedent basis and should instead of replace “the” before “number” with “a”.
Per claim 10, line 5, “the data” and “the number of accesses” both lack sufficient antecedent basis and should instead of replace “the” before “data” and “number” with “a”.
Per claim 14, line 4, “the data for which the number of accesses” lack sufficient antecedent basis.  It is also unclear if this “number of accesses” is the same “number of accesses” taught in claim 2 on line 2.
Per claim 15, line 4, “the data for which the number of accesses” lack sufficient antecedent basis.  It is also unclear if this “number of accesses” is the same “number of accesses” taught in claim 3 on line 2.
Per claim 18, line 4, “the data for which the number of accesses” lack sufficient antecedent basis.  It is also unclear if this “number of accesses” is the same “number of accesses” taught in claim 8 on line 2.
	All dependent claims are rejected as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 6-9, 12-13 and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Joshi et al. [US 20120210066 A1] (hereinafter “Joshi”).
	Independent Claims:
Per claim 1, Joshi teaches a data caching method comprising:
receiving a data request message sent from a user terminal (see paragraphs [0050] and [0105] for desktop user accessing data through user interface);
sending a target access data in a storage apparatus to the user terminal if it is detected that a cache apparatus does not comprise the target access data requested by the data request message (see paragraph [0188] and Fig. 5, in response to an I/O miss in each level of cache, data is accessed from the primary storage 2626);
extracting a parameter information correlated to the target access data in the storage apparatus, and determining whether the parameter information matches a preset parameter condition (see paragraphs [0167]-[0168] and [0233]-[0234] for user set selection criteria to distinguish cacheable and non-cacheable I/O requests); and
transmitting the target access data to the cache apparatus if the parameter information matches the preset parameter condition (see paragraphs [0167]-[0168], [0233]-[0234] and [0240] for using the selection criteria to determine whether to cache I/O requests).
Per claim 7, the claim teaches a data caching apparatus for performing the method disclosed in claim 1.  As such the instant claim is rejected on the same ground as claim 1.
	Dependent Claims:
Per claim 2, Joshi further teaches the parameter information comprises the number of accesses, and the step of transmitting the target access data to the cache apparatus if the parameter information matches the preset parameter condition comprises:
transmitting the target access data to the cache apparatus if the number of accesses is larger than or equal to a preset first threshold value (see paragraph [0240] for “one time use” accesses determined to be non-cacheable; also see paragraphs [0234] and [0236] for selection criteria being of access frequency or access time).
Per claim 3, Joshi further teaches the parameter information comprises the number of accesses and access time, and the step of transmitting the target access data to the cache apparatus if the parameter information matches the preset parameter condition comprises:
transmitting the target access data to the cache apparatus if the number of accesses is larger than or equal to a preset second threshold value (see paragraph [0240] for “one time use” accesses determined to be non-cacheable; also see paragraph [0236] for selection criteria being of access frequency) and the access time is within a preset period (see paragraphs [0234] and [0236] for selection criteria including file access time).
Per claim 6, Joshi further teaches after the step of transmitting the target access data to the cache apparatus, the method further comprises:
sending the target access data in the cache apparatus to the user terminal if it is detected that the cache apparatus comprises the target access data requested by the 
Per claim 8, the claim teaches a data caching apparatus for performing the method disclosed in claim 2.  As such the instant claim is rejected on the same ground as claim 2.
Per claim 9, the claim teaches a data caching apparatus for performing the method disclosed in claim 3.  As such the instant claim is rejected on the same ground as claim 3.
Per claim 12, the claim teaches a data caching apparatus for performing the method disclosed in claim 6.  As such the instant claim is rejected on the same ground as claim 6.
Per claim 13, Joshi further teaches a computer readable medium having program instructions stored therein, the program instructions make a computer perform the method according to claim 1 (see paragraph [0254]).
Per claim 20, Joshi further the transmitting module is further configured to send the target access data in the cache apparatus to the user terminal if it is detected that the cache apparatus comprises the target access data requested by the data request message (see paragraph [0188] for an I/O request being a hit in the cache storage device 2610).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, and further in view of Erdogan et al. [US 8447948 B1] (hereinafter “Erdogan”).
	Dependent Claims:
Per claim 4, Joshi further teaches after the step of transmitting the target access data to the cache apparatus, the method further comprises:
detecting a cache occupancy rate of the cache apparatus (see paragraph [0202] for determining if the cache is full and eviction of data is needed).
Joshi does not specifically teach:
clearing out the data for which the number of accesses is less than or equal to a preset fourth threshold value from the cache apparatus and/or transmitting modified data in the cache apparatus to the storage apparatus if the cache occupancy rate is larger than or equal to a preset third threshold value.
However, one ordinarily skilled in the art would recognize that the limitations recited above merely describe commonly acknowledge cache replacement policies such as least frequently used replacement policy, with the claimed preset fourth 
Per claim 10, the claim teaches a data caching apparatus for performing the method disclosed in claim 4.  As such the instant claim is rejected on the same ground as claim 4.
Per claim 14, the additional elements presented in the instant claim are rejected under the same ground as set forth above for claim 4.
Per claim 15, the additional elements presented in the instant claim are rejected under the same ground as set forth above for claim 4.
Per claim 18, the claim teaches a data caching apparatus for performing the method disclosed in claim 14.  As such the instant claim is rejected on the same ground as claim 14.
Claims 5, 11, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, and further in view of Shankar et al. [US 20180004560 A1] (hereinafter “Shankar”).
Per claim 5, Joshi does not specifically teach:

backing up cache information redundancy in an internal memory of the cache apparatus to a persistent storage device of the cache apparatus; and
restoring the persistent cache information in the cache apparatus to the cache apparatus if it is detected that a node failure or system breakdown is occurred in the cache apparatus.
Shankar teaches a similar method wherein cache metadata are persistent on a local flash on the host node after a host node crash to ensure the consistency of the cache metadata in order to rebuild the cache (see Shankar, paragraphs [0041], [0052]-[0053] and [0065]).  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine Joshi and Shankar in order to ensure cache metadata consistent in the event of a node crash to facilitate the rebuilding of the cache.
Per claim 11, the claim teaches a data caching apparatus for performing the method disclosed in claim 5.  As such the instant claim is rejected on the same ground as claim 5.
Per claim 16, the additional elements presented in the instant claim are rejected under the same ground as set forth above for claim 5.
Per claim 17, the additional elements presented in the instant claim are rejected under the same ground as set forth above for claim 5.
Per claim 19, the claim teaches a data caching apparatus for performing the method disclosed in claim 16.  As such the instant claim is rejected on the same ground as claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on (571)272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

16 February 2021